Citation Nr: 1449109	
Decision Date: 11/05/14    Archive Date: 11/10/14

DOCKET NO.  11-33 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to initial compensable disability rating for asbestosis.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Roggenkamp, Associate Counsel



INTRODUCTION


The Veteran had active service from December 1965 to November 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  In pertinent part, the rating decision granted service connection for asbestosis and assigned a noncompensable rating.

The Veteran testified at a hearing in June 2014 before the undersigned.  A copy of the transcript has been associated with the Veteran's electronic claims file.

The issue of entitlement to service connection for a psychiatric disorder secondary to the Veteran's asbestosis has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).

FINDING OF FACT

The Veteran's most recent pulmonary function test (PFT) measuring the extent of his asbestosis shows Forced Vital Capacity (FVC) of 103 percent of predicted value and Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)) of 126 percent of predicted value.


CONCLUSION OF LAW

The criteria for an initial compensable rating for asbestosis are not met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.96, 4.97, Diagnostic Code 6833 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions set forth in the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2013).  Prior to the most recent adjudication, a letter dated March 2009 satisfied the duty to notify provisions with regard to the Veteran's claim. 

The Veteran's available service treatment records, VA medical treatment records, service personnel records, and indicated private medical records relating to the Veteran's asbestosis have been obtained.

A VA examination was provided to the Veteran in connection with his asbestosis claim in January 2010.  This examination was adequate because it was based upon consideration of the Veteran's pertinent medical history, his lay assertions and current complaints, and because the PFT performed was sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).

The Veteran testified at a hearing in June 2014.  The hearing focused on the elements necessary to substantiate increased rating claim and, through his testimony, the Veteran demonstrated that he had actual knowledge that he needed to show service connection for his asbestosis symptoms.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Further, the Veteran had ample opportunity to submit evidence and argument to substantiate the claim.  In fact, at the hearing, he submitted additional medical evidence in support of his claim and waived RO consideration.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the hearing.

II. Entitlement to Increased Rating for Asbestosis

Disability ratings are determined by applying the criteria established in VA's Schedule for Rating Disabilities, which is based upon the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.20 (2013).  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  Consideration must be given to increased evaluations under other potentially applicable Diagnostic Codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  Furthermore, when it is not possible to separate the effects of the service-connected disability from a non-service-connected condition, such signs and symptoms must be attributed to the service-connected disability.  38 C.F.R. § 3.102 (2013); Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the claimant. 38 C.F.R. § 4.3 (2013).

The Veteran's entire history is to be considered when making disability evaluations.  38 C.F.R. § 4.1.  Where an increase in an existing disability rating based upon established entitlement to compensation is at issue, the present level of disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  "The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim."  Hart, 21 Vet. App. at 509 (2007).

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis herein focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122 (2000). 

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a competent source.  Second, the Board must determine if the evidence is credible.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  Third, the Board must weigh the probative value of the proffered evidence in light of the entirety of the record.  

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

The assignment of a particular Diagnostic Code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology.  Any change in Diagnostic Code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

The Veteran's asbestosis is currently rated under 38 C.F.R. § 4.97, DC 6833, which is deemed by the Board to be the most appropriate primarily because it pertains specifically to the diagnosed disability in the Veteran's case [asbestosis].  The Board can identify nothing in the evidence to suggest that another Diagnostic Code would be more appropriate, and the Veteran has not requested that another Diagnostic Code be used.  Accordingly, the Board concludes that the Veteran is appropriately rated under Diagnostic Code 6833.

Diagnostic Code 6833 is included under the General Rating Formula for Interstitial Lung Disease.  Ratings of interstitial lung diseases, including asbestosis, range from noncompensable to 100 percent based on lung capacity as measured by the results of a PFT that tests Forced Vital Capacity (FVC) and Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB), measured in percent of predicted value.  The assignment of disability ratings for interstitial lung diseases is derived by a mechanical application of the Rating Schedule to the numeric designations assigned after pulmonary function evaluations are rendered.

Under the General Rating Formula for Interstitial Lung Disease (Diagnostic Codes 6825 through 6833), a 10 percent rating is assigned when FVC is between 75 and 80 percent of predicted value; or when DLCO (SB) is between 66-80 percent of predicted value.  38 C.F.R. § 4.97 (2013).

In this case, the Veteran's January 2010 PFT indicates that his FVC is at 103 percent of predicted value, and his DLCO (SB) is at 126 percent predicted.  The results of the PFT were probative of the Veteran's disability picture.  Based on this, the Veteran's disability picture does not meet the threshold for a 10 percent disability rating.

At his June 2014 Board hearing, the Veteran submitted private medical evidence. These records show that he underwent a CT study of the chest which established pleural placques.

The Veteran's lay statements support this finding.  At his hearing, the Veteran competently and credibly testified that his symptoms had not gotten worse, and that he was seeking a higher rating only because he was afraid the symptoms may become worse in the future.  The Veteran's lay statements are not probative, because they do not contribute to an overall understanding of the Veteran's current disability picture.  The Board cannot grant preemptive disability benefits; therefore, based on the Veteran's lay statements and PFT results, the preponderance of the evidence is against the Veteran's claim and the Veteran's claim for an increased rating for his asbestosis are denied.  38 C.F.R. § 4.3 (2013).



III. Extraschedular Analysis for Increased Rating Claim

There is no evidence of exceptional or unusual circumstances to warrant referring this claim for extraschedular consideration.  38 C.F.R. § 3.321(b)(1) (2013).  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the Veteran's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral to the Director of the Compensation Service for consideration of an extraschedular rating is required.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

As described above, the manifestations of the Veteran's asbestosis are contemplated by the schedular criteria set forth in Diagnostic Code 6833.  The criteria practicably represent the average impairment in earning capacity resulting from the Veteran's service-connected asbestosis, such that he is adequately compensated for "considerable loss of working time . . . proportionate to the severity of the several grades of disability."  See 38 C.F.R. § 4.1 (2013).  Further, no examiner has reported an exceptional disability picture with symptoms not represented in the rating schedule.  Though the Veteran raises a plausible claim for a psychological issue secondary to his asbestosis, this claim has been referred to the RO for adjudication.  In sum, there is no indication that the average industrial impairment from the disability would be in excess of that contemplated by the assigned rating.  Accordingly, the Board has determined that referral of this case for extraschedular consideration is not in order. 

Finally, a total disability rating based on individual unemployability (TDIU) is not warranted because the Veteran does not contend, and the evidence does not show, that his asbestosis renders him unemployable.  Rice v. Shinseki, 22 Vet. App. 447 (2009); see also Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).


ORDER

An initial compensable disability evaluation for asbestosis is denied.


____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


